Citation Nr: 9900193	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1943 to October 1945.

The matter is before the Board of Veterans Appeals (Board) on 
appeal from an August 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), denying service connection for a right 
knee disability.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his knee in 1945 while 
jumping off of a truck in Belgium during a V-2 rocket 
explosion and that he was immediately treated at a dispensary 
and returned to his unit.  He contends that in the 1960s or 
1970s VA physicians wanted to remove his kneecap but he 
refused the procedure because he could not afford to take 
time off of work.  The veteran also contends that he has had 
right knee problems since his inservice injury, which have 
progressively worsened over the years.  The veteran argues 
that he should be service-connected for his current right 
knee disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for chronic residuals of a right knee 
injury is well grounded.


FINDING OF FACT

The veteran has not presented or identified available medical 
evidence linking a present right knee disorder to an 
inservice injury or any other incident or event of active 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that he injured his right knee while 
jumping off of a truck in Belgium in 1945 during a V-2 rocket 
attack.  He contends that two fellow soldiers were killed in 
that attack.  He maintains that he received immediate 
treatment at his units dispensary and then returned to duty.  

The veteran's October 1945 Enlisted Record and Report of 
Separation, WD AGO Form 53-55, indicates that the veteran did 
not receive any wounds in action.  It also does not list 
awards or decorations denoting engagement in combat action 
with the enemy or the Purple Heart Medal for wounds received 
during engagement with the enemy.  

The only available service medical records in the claim file 
are hospital admission records showing treatment in October 
1943 and October 1944 for gonorrhea.  These records do not 
show complaints or treatment for a right knee injury.  These 
records were received in July 1950.  

In April 1974, the veteran applied for nonservice-connected 
disability pension.  The veteran did not claim entitlement to 
service connection for a right knee injury or report 
inservice or post-service medical treatment for residuals of 
a right knee injury.  His claim was based on VA medical care 
for which he was hospitalized at the Long Beach, California 
VA Medical Center (MC) in March 1974.  The records show the 
veteran was hospitalized for acute adult situational reaction 
secondary to domestic upheaval.  Physical examination on 
admission showed no abnormal physical findings.  All 
laboratory and diagnostic studies were also normal.  The 
report indicated that this was the veterans first admission 
to the Long Beach VAMC.  

In November 1996, the veteran applied for the benefits, which 
are the subject of this appeal.  On his application he states 
that he injured his right knee jumping off of a truck due to 
a V-2 rocket explosion in 1945 while in Belgium.  According 
to the veteran he was treated by a corpsman at the unit 
dispensary and discharged to duty.  The veteran reported 
post-service treatment for the right knee injury in 1970 at 
the Long Beach VAMC.  The evidence shows the RO requested all 
of the veterans medical records from the Long Beach VAMC.  A 
December 1996 A.M.I.E. computer search shows that the Long 
Beach VAMC had no records.  

In a January 1997 statement in support of the claim, the 
veteran related that he only received treatment for his right 
knee injury on one occasion during active service.  He also 
related that he received post-service medical treatment at 
the Long Beach VAMC in the 1960s.  

In March 1997, the RO requested the National Personnel 
Records Center (NPRC) to search for any available service 
medical records, including records from alternative sources.  
In May 1997, the NPRC forwarded information from the Office 
of the Surgeon General, which shows the veterans October 
1943 hospitalization.  The record does not show treatment for 
a right knee injury.  In June 1997, the NPRC certified that 
the veterans service medical records may have been destroyed 
by fire in 1973 and could not be reconstructed.  Several 
other attempts were unsuccessful.  

The evidence includes VA medical records showing treatment 
for right knee pain in late 1996 and early 1997.  The veteran 
was examined in December 1996 for a complaint of right knee 
pain.  The veteran related that he had previously injured his 
knee in Belgium.  The examiner referred the veteran for an x-
ray examination.  The December 1996 x-ray examination 
disclosed a minor abnormality in the form of minimal 
early hypertrophic change involving the right medial femoral 
condyle and minimal narrowing at the medial compartment of 
the left tibiofemoral joint space.  However, there were no 
major degenerative changes identified.  The impression was 
[m]inimal findings for patients stated age.  In January 
1997, the veteran related having initially injured his right 
knee 52 years earlier and that it became worse as time 
passed.  Physical examination was negative for signs of a 
recurrent right knee injury.  A bone scan showed minor right 
knee degenerative changes and osteodegenerative changes 
involving the femur and tibia, but there were no METs 
noted.  The assessment was osteoarthrosis.  The examiner did 
not diagnose residuals of a right knee injury or relate the 
medical findings to the injury claimed by the veteran.  

Also included in the file are the records of VAMC Loma Linda 
relating to the veteran's surgery for prostate cancer.  

At a personal hearing in January of 1998, the veteran 
testified that the inservice injury occurred when he jumped 
off of a moving truck during a V-2 rocket attack in which two 
men died.  Transcript, p. 2.  The veteran testified that his 
knee swelled, he was treated by a medic, given shots and 
pills for pain and he limped for about a week afterward.  He 
returned to duty the day after the incident.  Transcript, pp. 
3-4.  The veteran testified that after discharge his knee 
bothered only in the wintertime, that he moved to Los Angeles 
1 year after discharge and worked for the phone company for 
29 years.  Transcript, pp. 4-5.  The veteran testified that 
the first time he saw a doctor about his knee was in the 
1960s when the VAMC Long Beach took x-rays and recommended 
surgery, but the veteran declined the operation so that he 
could continue working.  Transcript, p. 5.  The veteran's 
daughter testified that for as long as she could remember he 
would complain about problems with his knee from time to 
time, limp and require heating pads and wraps.  Transcript, 
p. 6.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); See also 38 
C.F.R. § 3.304(d) (1998).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet.App. 
521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a). Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran currently has a right knee 
disability and whether such disability is related to the 
claimed injury during his period of military service involves 
a medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the veteran or his daughter has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although they are competent to testify as 
to observable symptoms, such as knee pain, they are not 
qualified to render a medical diagnosis or opinion that the 
observable symptoms are manifestations of a chronic right 
knee disability caused by the claimed inservice injury.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).  

Analysis

As a preliminary matter, the Board notes that the veterans 
service medical records are incomplete, and the record 
suggests that they may have been lost due to fire.  The Board 
is mindful that in a case such as this one, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the 
veteran does not contend that the service medical records 
included extensive documentation showing treatment for the 
right knee injury.  Rather, he contends that he received 
immediate treatment at his units dispensary and then 
returned to duty.  He testified that he returned to duty the 
day after the incident.  Transcript, pp. 3-4.  He did not 
receive further inservice treatment, but testified that the 
first time he saw a doctor about his knee was in the 1960s 
at the Long Beach VAMC.  Transcript, p. 5.  

The NPRC has certified that it has no further records for the 
veteran and that if such records were present prior to 1973 
they would have been located in the area most severely 
affected by the fire at that facility.  The RO requested a 
search for alternative source records, which the NPRC 
completed in May 1997.  The record from the Office of the 
Surgeon General notes the October 1943 hospitalization, but 
does not show treatment for a right knee injury.  The veteran 
also has indicated that he has none of his service medical 
records in his possession.  The RO has also been unsuccessful 
in its attempt to obtain the claimed post-service VA 
treatment records dated in the 1960s or 1970s from the Long 
Beach VAMC.  

First, it must be determined whether there is satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease and whether this evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C. § 1154(b).  The veteran's 
October 1945 Enlisted Record and Report of Separation, WD AGO 
Form 53-55, does not list awards or decorations denoting 
engagement in combat action with the enemy or the Purple 
Heart Medal for wounds received during engagement with the 
enemy.  The report shows he served in the 3113th 
 QuarterMaster Serv Company and his military occupational 
specialty was guard patrolman.  It does not show he served in 
a capacity that would ordinarily subject him to combat action 
with the enemy.  In fact, that report states that the veteran 
did not receive any wounds in action.  The veteran signed 
that document at the time of separation.  In addition, while 
the veteran and his daughter testify that the veteran has had 
chronic right knee problems since active service, the veteran 
did not claim entitlement to disability compensation for 
right knee when he applied for nonservice-connected 
disability pension in April 1974.  Moreover, the March 1974 
Long Beach VAMC hospital summary showed no abnormal physical 
findings on physical examination at that time. 

The Board finds that the record does not include satisfactory 
lay or other evidence of service incurrence of the claimed 
right knee injury or evidence that is consistent with the 
circumstances claimed by the veteran.  Therefore, the Board 
finds that any injury sustained by the veteran during service 
was not the result of combat and not subject to 38 U.S.C.A. 
§ 1154(b).  

The initial post-service medical evidence of a right knee 
disability is contained in the current VA medical records 
showing treatment for right knee pain in late 1996 and early 
1997.  The December 1996 x-ray examination disclosed a 
minor abnormality in the form of minimal early 
hypertrophic change involving the right medial femoral 
condyle.  A bone scan also showed minor right knee 
degenerative changes and osteodegenerative changes involving 
the femur and tibia.  However, the medical examiners that 
reported the current right knee findings did not relate any 
right knee pathology to the inservice event related to them 
by the veteran.  The December 1996 impression was [m]inimal 
findings for patients stated age.  The January 1997 
physical examination was negative for signs of a recurrent 
right knee injury.  None of these examiners diagnose 
residuals of a right knee injury or relate the medical 
findings to the injury claimed by the veteran.

The veteran's daughter testified that for as long as she 
could remember he would complain about problems with his knee 
from time to time, limp and require heating pads and wraps.  
Transcript, p. 6.  The Board has considered the testimony of 
the veteran's daughter, but notes that she is not a medical 
professional qualified to render an opinion linking her 
fathers inservice injury and his current right knee 
pathology.  Espiritu, 2 Vet. App. at 494.  

For these reasons, the Board finds that the veteran has not 
presented or identified competent medical evidence relating a 
post-service knee disability to an inservice disease or 
injury or any other incident or event of active service.  
Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for right knee disability.  38 U.S.C.A. § 5107(a).  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Although the veteran identified 
medical treatment at the Long Beach VAMC in the 1960s or 
1970s, the RO sought treatment records from VAMC Long Beach 
who certified that they had none.  The veteran did not seek 
any further treatment for his knee recently, the records for 
which are in the veterans claim file.  The veteran has not 
identified a qualified medical professional who has issued an 
opinion relating any current right knee findings to active 
service.  Therefore, the VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for right knee disability is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
